1. Venezuela
The next item is the debate on three motions for resolutions on Venezuela.
Mr President, Commissioner, ladies and gentlemen, Venezuela is a great country and the Venezuelan people have deep-rooted democratic traditions and sentiments. However, they have unfortunately been living for some years in a terrible situation, which is getting worse, in which their fundamental rights are being violated. That is why we are once again discussing this issue in this House and why we must condemn this situation.
We condemn the abuse of personal data in lists used for political persecution along totalitarian guidelines, such as the 'Tascón list', 'Maisanta list' and 'Russián list'. The actions taken to disqualify dozens of citizens from standing in the regional and local elections to be held in Venezuela are unacceptable. The expulsion of human rights organisations, such as representatives of the NGO Human Rights Watch, simply for having made pertinent observations, is unacceptable. It is also shocking that the violence and intolerance being fuelled by the authorities has even produced young victims.
We therefore condemn and regret the assassination of a young student leader who died a victim of this climate of violence which is being fuelled by the authorities. We demand the truth and that those responsible are prosecuted.
We Europeans have to be more active. Just imagine if this were happening in our countries. Would we accept, in our countries, the disqualification of citizens from standing in elections, as is happening in Venezuela? If not, then how can we close our eyes to this? How can we close our eyes and pretend that nothing is happening?
How can we accept, for example, the attitude of the Portuguese Government - my country, unfortunately, for which I am ashamed - which is bowing down before the Venezuelan Government, which has a boot-licking policy and which has recently become the European receiving room for the tyrants? This is truly unacceptable.
It is vital that the Commission and the Council become firmer and clearer in their condemnation of these human rights' violations.
Mr President, a detailed explanation of the circumstances surrounding the death of Mr Julio Soto in Maracaibo must be provided. I would like to convey my condolences to his family. We call for the perpetrators of this crime to be properly tried and punished. The observations and comments made by Human Rights Watch merit our attention, especially as this is an independent organisation that does not receive subsidies from any quarter. We wish to protest against the ban on the activities of this organisation. We call for full respect for freedom of expression in the media and freedom of association. We call for full implementation of the legislation to protect women against violence. We call for the November elections to be run in such a way as to ensure that there can be no reservations about the conduct of the election campaign or about the election process itself. Venezuela should be a democratic country where people enjoy the same degree of freedom as they do in each of the Member States of the European Union.
author. - Mr President, for several years the situation of the Opposition in Venezuela has been very difficult, and questioning Venezuelan democracy has been legitimate.
But what is happening at the moment is proof that Venezuela's democracy and the rule of law are a mockery. To use an administrative measure in order to ban people for 15 years from holding or running for official positions is unacceptable. Only the courts should be allowed to take such decisions, and only after convicting perpetrators of serious crimes.
The perversity of this measure can be easily noticed when it is realised that the vast majority of those banned are from the political Opposition, a practice that most likely will not be used only for the elections this November but may continue for the elections which will follow.
It is not surprising that this political disqualification is happening at a time when human rights advocates who criticise the current government are being expelled from Venezuela and when very suspicious accidents, resulting in the deaths of people who expressed criticisms, are not properly investigated.
The European Parliament must send a firm message to public opinion in Venezuela that political disqualification is an undemocratic practice and is contrary to the very foundation of the rule of law. We must strongly reject the allegations of the Venezuelan Vice-Minister for Europe that the European Parliament refused to vote on this resolution in September because it was seen as a vote against the anti-corruption fight. Such a manoeuvre to manipulate Venezuelan public opinion is undignified for a minister for Europe. We also strongly reject his accusation that what we are doing here constitutes an attack against a sovereign country.
This resolution is the expression of our concern regarding democratic evolution and respect for human rights in a country whose people we highly admire and respect.
on behalf of the PPE-DE Group. - (DE) Mr President, the brutal murder of Julio Soto represents a provisional climax in the dramatic collapse of democracy and the rule of law in Venezuela, a country which for a while played a positive role in Latin America.
However, under the current regime it is not only the case that fundamental human rights are being totally disregarded, but also that a megalomaniac dictator is attempting to export his inhuman system of terror to the entire continent and even to Europe, if you take into account his links with Belarus. For this reason, it is essential that we put a stop to his plans quickly, for the sake of his own population, but also for the sake of populations of other nations which he is attempting to buy or blackmail with his oil wealth, in order to impose his ideology on them.
If he should raise the argument of national sovereignty, I can only say that there is something which is far more important than any national sovereignty and that is fundamental and universal human rights.
on behalf of the ALDE Group. - Mr President, there is no doubt that Venezuela has had a traumatic history in recent, as well as more distant, times, and endogenous causes are not the only ones to blame. Indeed, exogenous factors are perhaps far more significant in this respect. However, whatever, or whoever, is to blame, it has been mainly the innocent civilian population that has suffered.
The present government, headed by Mr Chávez, obviously has an axe to grind with the USA and its supporters and allies, but that must not lead to such gross violations of the Venezuelan people's rights as the institution of so-called 'administrative disqualification' from elections or the persecution and murder of opposition activists. Mr Chávez must realise that if he wants his country to progress to prosperity, then he must make sure that his government functions strictly within the limits of democracy and respect for human rights. Using violence and persecution against his own people can only lead his country to more national trauma and suffering, and this we must not allow to happen.
Mr President, the resolution on violation of human rights in Venezuela is based on facts and is an action worthy of support. Unfortunately, for many years Venezuelan society has been experiencing polarisation of political forces. I refer, for example, to the coup by part of the army, intolerance, stratification of society in terms of property, or racial differences. President Chavez's team is the most active in all this because pursuant to the presidential system he can exercise control over the administration and the armed forces. As a result of this struggle over decisions taken, the structure of Venezuelan society is becoming similar to that of Cuba, namely socialism with historical and nationalistic features. This could lead to changing the country's flag and the national anthem.
The present changes have not had a significant impact on the standard of living, as Venezuela is immensely rich in natural resources. The latter cushion the impact of the changes and make it possible to engage in populist action. The situation is so serious that the resolution alone will not halt the process of further limitation of citizens' rights in Venezuela. The practical support of all the countries in the region is called for.
on behalf of the GUE/NGL Group. - (PT) Once again we are faced with an unacceptable and deplorable attempt by the European Parliament to interfere, which just happens to have occurred before the regional and local elections in Venezuela. At heart, the inclusion of this debate on the agenda and the motion for a resolution are simply intended to respond to those who support and encourage an already long-standing and worrying attempt to interfere with and destabilise a democratic and sovereign state.
The aim is to blatantly promote interference in Venezuela's internal affairs, by trying to meddle and exert pressure from outside in order to impose decisions that only the Venezuelan people have the sovereign right to take. Instead of distorting the facts and trying to give Venezuela lessons on democracy, the European Parliament should have included on the agenda a debate about the EU's attempt to impose a proposed European Treaty, which has already been rejected, in total disregard for the democratic decisions sovereignly taken by the French, Dutch and Irish people, and also bearing in mind the refusal to allow other people to give their opinion through referendums. Instead of meddling in something which only the Venezuelan people can decide, the European Parliament should have rejected the inhumane return directive which disregards and violates the human rights of immigrants, many of whom are from Latin America.
What really bothers the sponsors of this initiative is the fact that the Venezuelan people have set an example which is causing problems for the major financial and economic interests that control the European Union. They have set an example of how to affirm national sovereignty and independence, how to build a patriotic project of emancipation, progress and development, and how to develop anti-imperialist solidarity. They have shown that it is worthwhile for a people to fight and that it is possible to have a fairer, more democratic and more peaceful country and world. Reality shows that the best response to this attempted interference by the European Parliament is the enormous prestige and importance that the Bolivarian process has for the people of Latin America and the world. As a result, they should stop claiming that they can preach to the rest of the world.
We are today debating breaches of human rights in Venezuela due to failure to respect the civil and political rights contained in the Venezuelan constitution, and denying these rights to opponents of the present government. It is impossible for members of the opposition to stand in elections, there is no freedom of expression, and observers from international organisations are being expelled. This debate is therefore a good opportunity for us to express our opposition to the democratic deficit in Venezuela and beyond.
The debate is also an opportunity to call for the truth in public and political life. The President of Venezuela has succumbed to the temptation to seek absolute power. So too have the leaders of many other countries and empires seeking to subjugate people who think differently or who are poorer. Mr Chávez's new Left-Wing doctrine is known as Christian Socialism but it has little in common with the social teachings of the Church. That is why representatives of the Venezuelan bishops have criticised the lack of democracy. The Gospel story about the mote and the log often comes to mind in this context.
(LT) Ten years have passed since Hugo Chavez became President of Venezuela. The 1999 Constitution of Venezuela was a perfect opportunity to strengthen the rule of law and guarantee human rights in this country. Today however, we have to admit that this historical opportunity has been missed. We know that in Venezuela, the Venezuela ruled by President Chavez, discrimination of political opponents and critics is tolerated, even encouraged. In the Venezuela ruled by him the judiciary is no longer independent, and we also know about the situation facing unions and the press in this country. Our resolution today is one more reminder to President Chavez that the constitution is not just a piece of paper; its rules must be enforced in real life.
- (PL) The House is about to debate the very dramatic and tragic situation in Congo, where the victims are counted in hundreds, or even in thousands. In comparison, the situation in Venezuela appears far less serious. It concerns violations of electoral rights and expulsions from the country. The first murder has taken place, though. A student leader has been killed.
Even at this stage, however, it is very important to raise the issue, because we must bear in mind that every such process begins with the violation of democratic rights. The first stage is always abuse of power for want of arguments, and this subsequently leads to murder. The resolution makes sense, therefore. It serves as a signal, or as a reminder that this dangerous process has been noted when we still have the chance to monitor it and prevent genocide.
(EL) Mr President, it is obvious that, on the eve of the elections in Venezuela, a manifestly unacceptable attempt is being made to interfere in domestic developments in this country in the obvious aim of influencing the outcome of the elections.
The situation in Venezuela is a major and important victory for workers in Europe and in the world in general, because positive steps have been taken during recent developments in this country and workers' problems are being resolved, despite the difficulties and the obstacles and despite the interventions of American imperialism.
The attempt being made is unacceptable and we wish to take this opportunity to condemn the action by the political forces intervening in the internal affairs of Venezuela with this resolution.
I should like to close by saying that it is unthinkable for seven parliamentarians to take the political responsibility during a sitting of the European Parliament of condemning a nation fighting for its freedom and to meet its current needs. The right of a people to determine their own future is non-negotiable and we should all respect that.
Mr President, when one thinks of democracy, one thinks of human rights. The importance of a voice and a vote at all levels of government is very understandable. For years this has not been the case in Venezuela, a country rife with corruption and currently led by Mr Chávez. Under his government, there is a history of intimidation of Opposition members, cases of Opposition party members being brutally murdered, and defenders of human rights and members of NGOs having been forcibly removed. Additionally, Venezuela presently uses so-called screening lists not only to keep citizens from holding public office, but also depriving them from the right to vote freely for their preferred representatives. What we, as a democratic body, should be seeking from Venezuela is compliance with international standards of democracy, allowing Venezuelan citizens to take advantage of the fundamentals, the freedom to freely and openly criticise those in power and the ability to change the government via election without fear.
Mr President, President Chávez has been something of a darling of the Left in Europe. Most notably, in my constituency, he was championed by the former Mayor of London, Ken Livingstone. This allowed his unsavoury image to be somewhat airbrushed with a veneer of spurious respectability. President Chávez has, of course, presided over a diminution of the rights and freedoms of the Venezuelan people. He has undermined political freedom, the rule of law, the independence of the courts, and the freedom of the media and organised labour. Politicians like Mr Livingstone who endorse leaders like President Chávez undermine genuine democracy and reveal a great deal about themselves.
Member of the Commission. - Mr President, the Commission is following the situation in Venezuela with great interest. The country is in the process of preparing for the regional and local elections which will take place on 23 November.
It is worth noting that in the last few years several democratic electoral processes have taken place in Venezuela. Some of them have been monitored by European Observation Missions which concluded that, in general, they complied with international standards and national legislation. Others have not, as was the case with the last referendum, since we were not invited.
The Commission is aware of the concerns expressed by some of you and also many sectors of Venezuelan society about the constitutionality of the 'disqualifications'. These are believed by some to be intended to obstruct the full participation of the opposition in the November elections.
The Commission has taken note of the explanation provided on several occasions by the Venezuelan authorities, in relation to the constitutionality of these 'administrative sanctions' imposed by the State Controller on a number of civil servants.
We stress the importance of guaranteeing the rights of all citizens who want to participate in the elections, in accordance with the Constitution and the rule of law. We hope that the upcoming elections will strengthen democracy in Venezuela and that the results will reflect the views of the whole of Venezuelan society.
We encourage all actors to engage in the electoral process in a spirit of tolerance, civic-mindedness and respect for pluralism of opinions.
The Commission is also aware of the expulsion of the representatives of Human Rights Watch from Venezuela. We have heard the voices which have condemned this decision as a measure which adversely affects the right to freedom of expression and an act demonstrating an intolerant attitude towards criticism. In this context, we stress the importance that the EU attaches to freedom of expression and opinion. Freedom of expression is one of the fundamental human rights, and constitutes the cornerstone of democracy and the rule of law.
I wish to assure Parliament that the Commission will continue to follow closely the developments in Venezuela. The Commission's commitments to supporting development of democracy and the promotion of human rights will continue to be reflected in our cooperation policies and relations with Venezuela.
The debate is closed.
The vote will take place at the end of this afternoon's debates.